Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 02/11/2021 & 09/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 02/11/2021 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 8 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over

Ko et al. (U.S. Publication 2006/0133785) in view of SEO et al. (U.S. Publication 2017/0234602)
As to claims 1, 8 & 15, Ko discloses an object recognition method of a refrigerator, the method comprising: based on a change of the captured image (100, Fig. 1 & [0032-0034, 0040] discloses an image frame for a present image) compared to a prestored original image being identified, identifying a change of an image capturing direction of an image capturing device (120, Fig. 1 & [0035-0036, 0040-0041, 0045, 0080, 0101] discloses the optical flow extractor 120 extracts a motion vector between the previous and present frames which are cleared of Gaussian noise by the noise filter 110..See wherein “optical flow” means the velocity distribution of obvious movement in an image created by gradual variation in brightness pattern, and can be expressed by the motion vector between previous and present frame); and based on the image capturing direction being maintained, performing an object recognition operation regarding the captured image (150, Fig. 1 & [0038, 0062-0063] discloses the object extractor extracts only an area of movement based on the determination of the object movement).
Ko’s disclosure relates to the application of camera intruder or invader detection and extracting the object once motion or movement has been detected.
Ko is the silent to this application occurring in the setting of a camera inside of refrigerator storage compartment processing objects. 
However, SEO discloses a camera (160, Fig. 3 & [0065]) inside of a refrigerator (1, Fig. 2 & [0052]) via (110, Fig. 3 & [0065])  processing objects (S180, Fig. 17 & [0118]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ko’s disclosure to include the above limitations in order to provide refrigerator inventory management (See Background Art, Technical Problem & Technical Solution). 
(Claim 15 note – as ‘server’ is in the preamble and not referenced in the body of the claim…the term server is given no patentable weight)
As to claims 3 & 10, Ko in view of SEO discloses everything as disclosed in claims 1 & 8. In addition, Ko discloses wherein the identifying the change of the image capturing direction comprises: detecting a pixel value change region by comparing each of pixels between the original image and the captured image; and based on an area of the pixel value change region being larger than a predetermined size, identifying the change of the image capturing direction. (120, Fig. 1 & [0035-0036, 0040-0041, 0045, 0080, 0101] discloses the optical flow extractor 120 extracts a motion vector between the previous and present frames which are cleared of Gaussian noise by the noise filter 110..See wherein “optical flow” means the velocity distribution of obvious movement in an image created by gradual variation in brightness pattern, and can be expressed by the motion vector between previous and present frame);
Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Publication 2006/0133785) in view of SEO et al. (U.S. Publication 2017/0234602) as applied in claims 1 & 8 above further in view of KSR International Company v. Teleflex Inc. 82 USPQ 2D P.1385 (Supreme Court Decision)
As to claims 2 & 9, Ko in view of SEO discloses everything as disclosed in claims 1 & 8. In addition, Ko discloses based on the image capturing direction being changed, storing the captured image (150, Fig. 1 & [0038, 0062-0063] discloses the object extractor extracts only an area of movement based on the determination of the object movement).
Ko in view of SEO is silent to storing the captured image by replacing with the original image. However, the alternatives in this scenarios are finite and well-known as either (1) storing the captured image by replacing with the original image (2) storing the captured image by placing the image in a memory location other than the original image or (3) choosing not to store the captured image. 
This modification would have been obvious to try within the level of skill of one of ordinary skill in the art to alter camera owner ship assignment and therefore facilitate image transmission.  See KSR International Company v. Teleflex Inc. 82 USPQ 2D P.1385 (Supreme Court Decision). For this reason, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ko in view of SEO’s disclosure to include the above limitations in order to efficiently manage storage capability. 
Claims 4-6 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Publication 2006/0133785) in view of SEO et al. (U.S. Publication 2017/0234602) as applied in claims 3 & 10 above further in view of MOTEKI et al. (U.S. Publication 2017/0154429)
As to claims 4 & 11, Ko in view of SEO discloses everything as disclosed in claims 3 & 10. In addition, Ko discloses wherein the identifying the change of the image capturing direction comprises: detecting a plurality of second feature points corresponding to a plurality of first feature points in the original image from the captured image; and 42calculating movement distances and movement directions of the plurality of second feature points by comparing a pixel coordinate value of each of the plurality of first feature points and the plurality of second feature points, and identifying the change of the image capturing direction based on the calculated movement distances and movement directions.
However, MOTEKI discloses wherein the identifying the change of the image capturing direction comprises: detecting a plurality of second feature points corresponding to a plurality of first feature points in the original image from the captured image; and 42calculating movement distances and movement directions of the plurality of second feature points by comparing a pixel coordinate value of each of the plurality of first feature points and the plurality of second feature points, and identifying the change of the image capturing direction based on the calculated movement distances and movement directions. (See Fig. 7, Abstract, [0065-0080])
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ko in view of SEO’s disclosure to include the above limitations in order to regulate camera orientation with satisfactory result. 
As to claims 5 & 12, Ko in view of SEO & MOTEKI discloses everything as disclosed in claims 4 & 11. In addition, MOTEKI discloses wherein the confirming the change of the image capturing direction based on the movement distances and the movement directions comprises: based on the movement distances and the movement directions of the plurality of second feature points coinciding within a predetermined error range, determining that the image capturing direction is changed; and based on a movement distance or a movement direction of at least one second feature point from among the plurality of second feature points being different from movement distances or movement directions of the remaining second feature points beyond the predetermined error range, determining that the image capturing direction is maintained.
(See Fig. 7, Abstract, [0065-0080])
As to claims 6 & 13, Ko in view of SEO & MOTEKI discloses everything as disclosed in claims 4 & 11. In addition, MOTEKI discloses wherein the identifying the change of the image capturing (See Fig. 7, Abstract, [0065-0080])
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (U.S. Publication 2006/0133785) in view of SEO et al. (U.S. Publication 2017/0234602) as applied in claims 1 & 8 above further in view of Erivantcev et al. (U.S. Publication 2020/0033937)
As to claims 7 & 14, Ko in view of SEO discloses everything as disclosed in claims 1 & 8. In addition, Ko discloses wherein the identifying the 43change of the image capturing direction comprises identifying the change of the image capturing direction. (120, Fig. 1 & [0035-0036, 0040-0041, 0045, 0080, 0101] discloses the optical flow extractor 120 extracts a motion vector between the previous and present frames which are cleared of Gaussian noise by the noise filter 110..See wherein “optical flow” means the velocity distribution of obvious movement in an image created by gradual variation in brightness pattern, and can be expressed by the motion vector between previous and present frame);
Ko in view of SEO is silent to using an artificial intelligence model set to identify the change of the image capturing direction, and wherein the artificial intelligence model is at least one of a convolutional neural network (CNN), a recurrent neural network (RNN), and a convolutional recurrent neural network (CRNN).
However, Erivantcev’s Fig. 17 & [0130-0131, Abstract] discloses using a convolutional neural network (CNN) to determine an orientation/pose of an object (e.g. object image capture direction with relation to an object) via a convolutional neural network.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Ko in view of SEO’s disclosure to include the above limitations in order to properly calibrate sensors for data capture.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661